Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 16/687,394 11/18/2019, is acknowledged. 
Status of Claims
Claims 51-78 are currently pending in the application. Claims 1-50 were canceled previously.
Receipt is acknowledged of amendment / response filed on March 25, 2022 and further on March 31, 2022 that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/01/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group II, which now includes claims 51-71 (rejoining Group I, claims 51-65) and 78 (newly added) drawn to a compound of formula and the elected species as set forth and found to compound 15, such as,  
    PNG
    media_image1.png
    127
    202
    media_image1.png
    Greyscale
 , with traverse, is acknowledged. However, during a telephonic interview with Dr. Hugo Garrido (Attorney for Applicant) on March 30, 2022, Applicant has agreed to amend the claim 72 (thus the Group III claims 72-77 would be rejoined with the elected Group II) and therefore, the restriction requirement is hereby withdrawn and hence, all currently pending claims 51-78 are examined and found allowable over the prior art of record.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 51-78 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 9,440,995 IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of Formula 
    PNG
    media_image2.png
    163
    172
    media_image2.png
    Greyscale
, which is uniquely substituted by different variables, such as, Ra, Rb, Rc and Pg etc. Therefore, the instant claims 51-78 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626